Case 20-42492   Doc 233-33     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 11 Page 1 of 4
Case 20-42492   Doc 233-33     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 11 Page 2 of 4
Case 20-42492   Doc 233-33     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 11 Page 3 of 4
Case 20-42492   Doc 233-33     Filed 04/13/21 Entered 04/13/21 16:45:57   Desc
                             Exhibit 11 Page 4 of 4
